DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 1-4 and 26 be found allowable, claims 26-28, 16, and 38, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 15-18, 26-28, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 10,550,637 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. In the places where the limitations of the instant application do not directly correspond to the limitations of the reference patent, they are nonetheless considered to be substantially equivalent (e.g. the limitation “a sensor” is anticipated by the recitation of “a current sense resistor” in the reference patent).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26, and 37 each recite “a motorized window shade” in lines 1 or 1-2 and again recite “a motorized window shade” in line 3. It is unclear if multiple motorized roller shades are being introduced, or if the second recitation of “a motorized window shade” is intended to reference the motorized window shade previously introduced in the claims.
Claims 1, 26, and 37 recite “the operational limits” and “the steps” in lines 1-2 of each claim. There is insufficient antecedent basis for these limitations.
Claims 4 and 15 each recite “a bottom limit” in line 1 and again introduce “a bottom limit” in lines 21-22 (claim 4) and 20-21 (claim 15). It is unclear if two separate bottom limits are required, and if so, how two bottom limits can be defined for the same window shade. The term “bottom limit” is understood to be a set point at which the window shade is configured to stop extending/lowering--it is unclear how two such limits can be set.
Claims 4 and 15 recite “a learn mode” in lines 18 and 17 and again recite “a learn mode” in lines 21 and 20, respectively. It is unclear if two distinct modes are required, or if the obstruction location and the limit setting may occur in the same learn mode setting.
Claim 7 recites “The method of claim 4”. This recitation is indefinite and lacks sufficient antecedent basis, as claim 4 is directed to a motorized window shade system, not a method.
Claims 12 and 13 recite “the sensor”. There is insufficient antecedent basis for this limitation, as claim 4 (the parent claim) only introduces “a current sense resistor”.
Claim 17 recites “a step of providing an amplifier”. This recitation is indefinite, as claim 17 is directed to a system rather than a method. It is unclear if the amplifier is positively required, or if the system is only required to be capable of having an amplifier provided therein.
Claims 36 and 47 recite “The system of claim [26/37]”. This recitation is indefinite and lacks sufficient antecedent basis, as claims 26 and 37 are directed to a method rather than a system. Claims 36 and 47 also recite “the system” again later in the claims, which also lacks sufficient antecedent basis.
Claim 37 recites “a sensor” and later recites “the current sense resistor”. Claim 38 later recites “the sensor is a current sense resistor”. The recitation of “the current sense resistor” in claim 37 lacks sufficient antecedent basis, and is further unclear as to whether or not the sensor is positively required to be a current sense resistor. If claim 37 does positively require a current sense resistor, then it is unclear how claim 38 further limits the scope of claim 37.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. (b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Derk (U.S. Patent Application Publication No. 2015/0275574 in view of Adreon (U.S. Patent Application Publication No. 2016/0017656).
Regarding claims 18, 19, and 22, Derk discloses detection of an obstruction, but does not disclose that the obstruction is a window sill or a user-placed object, or that the microprocessor is configured to set a bottom limit a predetermined distance above the obstruction.
Nonetheless, Adreon discloses detection of an obstruction, wherein the obstruction is a window sill (paragraphs 0089-0090) or a user-placed object (152, paragraphs 0088-0090), and wherein a microprocessor (162) is configured to set the bottom limit a predetermined distance above the obstruction (paragraph 0090).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derk to detect a window sill or user-placed object or to set the bottom limit a predetermined distance above the obstruction, as taught by Adreon, in order to provide a greater range of automated control by allowing movement of the shade to a set bottom limit without impacting and damaging the window sill or any decorative objects placed on the sill.
Regarding claims 20 and 21, Derk discloses setting the operational limits by detecting the location of the obstruction multiple times to provide greater accuracy, and resetting the operational limit after a predetermined number of cycles (paragraph 0046 discloses setting the operational limits multiple times and averaging the settings, and paragraphs 0011 and 0038 disclose setting/updating the operational limits every cycle). As described with respect to claim 15 above, Adreon discloses setting the bottom limit.
Regarding claim 25, Derk discloses the window shade, but does not disclose a counterbalance assembly.
Nonetheless, Adreon discloses a counterbalance assembly (paragraph 0058 discloses a spring motor) configured to provide a counterbalance force to the system.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window shade of Derk to include the counterbalance assembly taught by Adreon, in order to allow for the use of larger or heavier shades with smaller motors.

Claims 1-14, 16, 17, 23, 24, and 26-47 are rejected under 35 U.S.C. 103 as being unpatentable over Derk (U.S. Patent Application Publication No. 2015/0275574 in view of Adreon (U.S. Patent Application Publication No. 2016/0017656) and “Current Sense Circuit Collection” by Regan et al, hereinafter referred to as Regan. NOTE: A copy of the NPL document “Current Sense Circuit Collection” has been provided with this Office action, and references to specific disclosures are directed to said copy.
Regarding claims 1, 26, 37, and 38, Derk discloses a method of setting the operational limits of a motorized window shade (100), the steps comprising:
installing a motorized window shade (100) having a motor (104), shade material (101), a bottom bar (106), and a microprocessor (the controller depicted in Figure 2 reads on the claimed microprocessor; paragraph 0041) configured to operate the motor;
providing a sensor (207) in electrical connection with the motor and the microprocessor [FIG. 2];
moving the shade material and bottom bar during a learn mode (300; paragraphs 0042-0044);
detecting that an obstruction has been encountered by the microprocessor while the shade material and bottom bar is being moved from signals received from the sensor (0043);
setting a bottom limit based upon the location of the detected obstruction.
Derk does not disclose that the sensor is a current sense resistor, or lowering the shade during the learn mode to set a bottom limit.
Nonetheless, Regan discloses a current sensor comprising a current sense resistor (Rsense).
Furthermore, Adreon discloses a method of setting the operational limits of a motorized window shade comprising steps of lowering a shade material (106) and a bottom bar (104) during a learn mode; detecting an obstruction while the shade material and bottom bar are being lowered (paragraph 0090); and setting a bottom limit based upon the location of the detected obstruction (paragraph 0090).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensor taught by Derk to be implemented via a current sense resistor, as taught by Regan, in order to provide direct load current monitoring that provides over-current protection. Direct current sensing is also less expensive to implement than a Hall-effect sensor. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Derk to set a bottom limit during lowering of the shade, as taught by Adreon, in order to prevent impact between the bottom bar and the window sill or another designated obstruction, so as to prevent damage to the assembly or the surrounding structure.
Regarding claims 2, 27, 34, 35, 39, 45, and 46, Derk discloses a current sensor connected to the microprocessor, but does not disclose an amplifier or a current sense resistor.
Nonetheless, Regan discloses an amplifier (amplifiers are depicted in the circuit diagrams throughout the document, specifically in at least Figures 1 and 2) electrically connected to the current sense resistor [Figures 1-2], wherein the amplifier amplifies the signal from the current sense resistor; wherein the current sense resistor is positioned between the motor and ground in a low-side sensing arrangement [Figure 1]; and wherein the current sense resistor is positioned between a power source and the motor in a high-side sensing arrangement [Figure 2].
As described with respect to claims 1, 26, and 37 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensor of Derk to have the current sense resistor configuration taught by Regan, in order to provide direct current monitoring that is more easily implemented and less expensive. It is further noted that the advantages of low-side current sensing and high-side current sensing are both described by Regan on at least page AN105-2.
Regarding claims 3, 28, 29, 33, 40, 41, and 44, Derk discloses detection of an obstruction, but does not disclose that the obstruction is a window sill or a user-placed object, or that the microprocessor is configured to set a bottom limit a predetermined distance above the obstruction.
Nonetheless, Adreon discloses detection of an obstruction, wherein the obstruction is a window sill (paragraphs 0089-0090) or a user-placed object (152, paragraphs 0088-0090), and wherein a microprocessor (162) is configured to set the bottom limit a predetermined distance above the obstruction (paragraph 0090).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Derk to detect a window sill or user-placed object or to set the bottom limit a predetermined distance above the obstruction, as taught by Adreon, in order to provide a greater range of automated control by allowing movement of the shade to a set bottom limit without impacting and damaging the window sill or any decorative objects placed on the sill.
Regarding claims 30-32, 42, and 43, Derk discloses setting the operational limits by detecting the location of the obstruction multiple times to provide greater accuracy, averaging the position to provide greater accuracy, and resetting the operational limit after a predetermined number of cycles (paragraph 0046 discloses setting the operational limits multiple times and averaging the settings, and paragraphs 0011 and 0038 disclose setting/updating the operational limits every cycle). As described with respect to claims 26 and 37 above, Adreon discloses setting the bottom limit.
Regarding claims 36 and 47, Derk discloses the window shade, but does not disclose a counterbalance assembly.
Nonetheless, Adreon discloses a counterbalance assembly (paragraph 0058 discloses a spring motor) configured to provide a counterbalance force to the system.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window shade of Derk to include the counterbalance assembly taught by Adreon, in order to allow for the use of larger or heavier shades with smaller motors.
Regarding claim 4, Derk discloses a motorized window shade system (100) configured to automatically set an operating limit when an obstruction is encountered, comprising:
a motorized window shade (100);
the motorized window shade having a motor (104);
a microprocessor (the controller depicted in Figure 2 reads on the claimed microprocessor; paragraph 0041);
the microprocessor electrically connected to the motor [FIG. 2];
the microprocessor configured to control operation of the motor (paragraph 0041);
the motorized window shade having shade material (101);
a bottom bar (106);
the bottom bar connected to the shade material [FIG. 1];
wherein the motorized window shade is configured to raise the shade material and the bottom bar to an open position and lower the shade material and the bottom bar to a closed position (paragraph 0009);
a sensor (207) electrically connected with the motor and the microprocessor [FIG. 2];
wherein the microprocessor monitors signals from the sensor during operation of the motor (paragraphs 0041-0043);
wherein when in a learn mode the microprocessor is configured to determine the location of an obstruction when readings from the current sense resistor exceed a predetermined threshold (paragraph 0043) [FIG. 3].
Derk does not disclose that the sensor is a current sense resistor, or lowering the shade during the learn mode to set a bottom limit.
Nonetheless, Regan discloses a current sensor comprising a current sense resistor (Rsense).
Furthermore, Adreon discloses a motorized window shade system configured to automatically set a bottom limit when an obstruction is encountered (paragraphs 0088-0090), wherein when in a learn mode a microprocessor (162) is configured to set a bottom limit based upon the location of the detected obstruction (paragraph 0090).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensor taught by Derk to be implemented via a current sense resistor, as taught by Regan, in order to provide direct load current monitoring that provides over-current protection. Direct current sensing is also less expensive to implement than a Hall-effect sensor. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derk to set a bottom limit during lowering of the shade, as taught by Adreon, in order to prevent impact between the bottom bar and the window sill or another designated obstruction, so as to prevent damage to the assembly or the surrounding structure.
Regarding claims 5, 12, 13, 16, 17, 23, and 24 Derk discloses a current sensor connected to the microprocessor, but does not disclose an amplifier or a current sense resistor.
Nonetheless, Regan discloses an amplifier (amplifiers are depicted in the circuit diagrams throughout the document, specifically in at least Figures 1 and 2) electrically connected to the current sense resistor [Figures 1-2], wherein the amplifier amplifies the signal from the current sense resistor; wherein the current sense resistor is positioned between the motor and ground in a low-side sensing arrangement [Figure 1]; and wherein the current sense resistor is positioned between a power source and the motor in a high-side sensing arrangement [Figure 2].
As described with respect to claim 4 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensor of Derk to have the current sense resistor configuration taught by Regan, in order to provide direct current monitoring that is more easily implemented and less expensive. It is further noted that the advantages of low-side current sensing and high-side current sensing are both described by Regan on at least page AN105-2.
Regarding claims 6, 7, and 10, Derk discloses detection of an obstruction, but does not disclose that the obstruction is a window sill or a user-placed object, or that the microprocessor is configured to set a bottom limit a predetermined distance above the obstruction.
Nonetheless, Adreon discloses detection of an obstruction, wherein the obstruction is a window sill (paragraphs 0089-0090) or a user-placed object (152, paragraphs 0088-0090), and wherein a microprocessor (162) is configured to set the bottom limit a predetermined distance above the obstruction (paragraph 0090).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derk to detect a window sill or user-placed object or to set the bottom limit a predetermined distance above the obstruction, as taught by Adreon, in order to provide a greater range of automated control by allowing movement of the shade to a set bottom limit without impacting and damaging the window sill or any decorative objects placed on the sill.
Regarding claims 8 and 9, Derk discloses setting the operational limits by detecting the location of the obstruction multiple times to provide greater accuracy, and resetting the operational limit after a predetermined number of cycles (paragraph 0046 discloses setting the operational limits multiple times and averaging the settings, and paragraphs 0011 and 0038 disclose setting/updating the operational limits every cycle). As described with respect to claim 4 above, Adreon discloses setting the bottom limit.
Regarding claim 11, Derk discloses that the microprocessor determines whether an obstruction has been encountered when a current reading from the current sense resistor exceeds a predetermined threshold (paragraphs 0041-0043).
Regarding claim 14, Derk discloses the window shade, but does not disclose a counterbalance assembly.
Nonetheless, Adreon discloses a counterbalance assembly (paragraph 0058 discloses a spring motor) configured to provide a counterbalance force to the system.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window shade of Derk to include the counterbalance assembly taught by Adreon, in order to allow for the use of larger or heavier shades with smaller motors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634